Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 16th, 2022.  Claims 1-7, 9-16, 19-170 , and 178 are pending.  Claims 8, 17, 18, and 171-177 are canceled.  Claim 178 is newly added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1) Interference element having an interference with a signal…as seen throughout the claims.

2) Aggregration reagent that causes or assists….as in claims 8 and 18-20.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
1) ***Those elements disclosed in par. [0019] of Applicant’s pre-grant publication US 2020/0333322 and equivalents thereof, however, further clarification is required as discussed below.***

2)  Those elements discloses in par. [0113] of Applicant’s pre-grant publication and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-7, 9-16, 19-170, and 178 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of what constitutes an “interference element” are indefinitely defined.
Examiner notes the recitation provided throughout the claims, which recites “…wherein the element has an interference….wherein the interference refers to blocking, reducing, attenuating, and/or disrupting the signal related to the analyte.”
This “interference element” is indefinitely defined as it has been defined with respect to a user-defined parameter of “the analyte,” wherein such analyte is not a positive element of the apparatus/method and is not particularly defined so that one may construe bounds to those “interference elements” which can block, reduce, attenuate, and/or disrupt “the signal related to the analyte.”  
Further, it is noted that the functionality of the interference element is vaguely drawn to a signal related to the analyte, which merely provides for a broad association with the analyte.
Further, from Applicant’s disclosure in par. [0019] of the pre-grant publication US 2020/0333322, Applicant sets forth “…cells, tissues, molecules, compounds, inorganic constructs, nanoparticles, air bubbles, or any combination or mixtures thereof…” which does not provide to clarify the metes and bounds of what constitutes “an interference element” that blocks, reduces, attenuates, and/or disrupts the signal related to the analyte.  It is further noted that the listed elements in par. [0019] could also be drawn to analytes themselves.

The metes and bounds of the claimed non-transitory CRM and the functionality provided by the algorithm are indefinitely provided for herein.
The present amendments to the claims remove the detector which was previously recited to functionally detect a signal related to the analyte in either/both regions, and the functionality of the non-transitory CRM in item (ii) and its algorithm to analyze any signal related to the analyte in any region, including the poor region, is indefinitely defined.  Herein, the claimed apparatus merely has basis for imaging one or more images, and does not provide further constitution or basis in providing or ascertaining signal(s) from the analyte (and within the poor region in particular).  The claims do not establish a signal related to the analyte in the poor region that can then be analyzed with respect to the one or more generated images.
These issues likewise extend with regard to claim 112, wherein the configuration of the software is indefinitely defined as claims 1 and 112.
What are the further image analysis step(s) provided by the software that provide to identify and define these “interference element free regions” and how are these “interference element free regions” linked with the analyte so as to provide this combined signal?  Where does the signal from the analyte arise given that the claims only provide an imager for producing one or more images?

These issues likewise extend with regards to claims 113-115, wherein the configuration of the software is indefinitely defined as claims 1 and 113/114/115.
The present imager merely provides a configuration to identify qualitative regions of poor and rich with respect to interference elements and there is no basis for a downstream processing or controlled operation to a controller with respect to the recited “disregard the signal of…”  The recited “disregarding” appears to be drawn to an intended downstream image/signal processing, which is not presently definitely provided for as claimed.
The claims do not require of provide any linkage/connection and downstream processing related with the one or more images that have been imaged.
Further, as the present amendments to the claims remove the detector which was previously recited to functionally detect a signal related to the analyte in either/both regions, the functionality of the non-transitory CRM and its algorithm to analyze any signal related to the analyte in any region, including the poor region, is indefinitely defined.  Herein, the claimed apparatus merely has basis for imaging one or more images, and does not provide further constitution in as providing signal(s) from the analyte (and within the poor region in particular).



Claims 2-3, 20, 130, 132, 135-138, 140, 142-144, 157, 158, 160, and 178 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim amendment to claim 2 to provide a further element of “an aggregation reagent, when being added…” provides unclear metes and bounds to the apparatus(ses) as such aggregation reagent is indefinitely provided within the apparatus and is recited in isolation and based upon a conditional process, without particular relative structural inclusion to the apparatus for the sought operative embodiment.  
For example, does Applicant intend to provide a slightly broader characterization to the disposition of the aggregation from that of claim 3 (wherein the aggregation reagent is particularly recited to be coated on one or both of the plates)?
Clarification is required.



Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 14 recite the limitation "the blood cells" .  There is insufficient antecedent basis for this limitation in the claim.
It is unclear what blood cells are being sought as the interference-element, and further noting that claim 6 provides for a plurality of interference elements.  Blood/whole blood is made up of various types of blood cells and it is unclear which blood cell(s) constitute the interference element, and if they constitute the plurality of interference elements.
Clarification is required.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 recite the limitation “covered by the interference element.”  There is insufficient antecedent basis for this limitation in the claim.  The relative amounts/sizing of the interference element poor region’s area to that of the interference element(s) is indefinitely defined herein as the claim is drawn to a singular interference element, whereas the claims are based upon a prior recitation to a plurality of interference elements.
Further, one does not know what area that the interference element poor region encompasses until after the imaging and identifying operation is finished.  Herein, claims 26 and 27 fail to provide the further steps to the method which provide to yield the recited resulting area coverage to the interference element rich/poor regions.  


With regards to claims 67-70, the metes and bounds of the configuration to analyte are indefinitely provided for herein.  It is unclear what analysis is being references as the only “analyzing” is within item (ii) and is with respect to analyzing images and not a sample analysis procedure.
Clarification is required with respect to this “analysis,” and furthermore with respect to the added time constraints provided herein.


Claim 178 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the aggregation reagent are indefinitely defined here due to the use of parenthetical phrases provided through the claim, as well the phrases themselves being vague and indefinite to provide clear metes and bounds as to what is afforded and what is excluded to the aggregation reagent.  Additionally, the use of “certain” throughout the claim without reciting those “certain” polymers/dextran fractions render the claim’s metes and bounds indefinitely defined (Examiner notes that it appears various dextrans are listed, but are provided in an improper parenthetical phrasing, and further, the “certain polymers” are only provided with a vague and indefinite recitation as to the polymers to be afforded).
Clarification is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9-16, 19-105, 108-112, 116- 170 and 178, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO 2017/048881), hereafter Chou, in view of DE LEGA et al. (USPN 2008/0180685), hereafter DE LEGA, and in view of Doshi et al. (USPN 5,766,552), hereafter Doshi.
With regard to claims 1, 22-23, Chou teaches an apparatus for assaying a sample that contains an analyte and interference elements, comprising (Abstract - bio/chemical sensing, assays and applications):a sample holder that is configured to hold a sample, and wherein Chou discloses that the sample holder comprises two plates sandwiching a sample and providing a thin layer of sample as by a spacing of 200 micrometers or less (pages 12&18, for example), such thickness selected as recited therein claim 1 and noting that Chou commensurately provides the positive structural arrangement of the elements which is drawn to two plates sandwiching a sample at a thin layer of thickness of 200 microns or less.  Further, as in cls. 24&25,  to compress and that contains an analyte and one or more interference elements (page 5, In 12-20; page 10, In 10-25; col 16, In 10-22 - a collection plate and a cover plate; housing configured to hold the sample; desirable (e.g., active) and undesirable (e.g., inactive) target analytes in a sample); a detector that is configured to detect a signal related to the analyte (page 16, In 1-10; page 18, In 1-8 - the device further comprises a detector that is an optical detector for detecting an optical signal, in some embodiments, the device further comprises a detector that is an electrical detector for detecting an electric signal; detecting an analyte in the sample).  With regard to cl. 85, Chou discloses that the sample holder comprise wells configured to hold the sample. With regard to cls. 86&87, Chou discloses that the sample holder comprises a first plate, second plate, and spacers, wherein the spacers regulate a gap as claimed.  Further, as in cl. 88, the plate are fully capable of being movable relative to one another with an applied force and being placed in a closed or open configuration as claimed (see figs. 1&4, for example), With regard to cl. 89, Chou discloses a “Q-card” in as much as structurally claimed wherein Chou provides first and second plates, spacers, and wherein the spacers are configured to regulate a gap between the plates when the plates are pressed against each other, compressing the sample into a thin layer.  With regard to cl. 90, Chou discloses such a sample holder and the step of compressing is drawn to a process step not afforded patentable weight in a device claim, however, it is noted that Chou particularly disclose compressing a sample between the first and second plates as claimed.  This is similarly seen in cls. 91-94, wherein Chou discloses such sized sample holders and such compression is disclosed but not necessitated as the recitation is drawn to a process recitation within an apparatus claim that is not afforded patentable weight.    Further, as in cl. 130, the plates are fully capable of being movable relative to one another given an applied force or forces in opposing directions.  With regard to cls. 131, 132, Chou discloses that the spacers are fixed and the plates are configured to compress the sample into a layer of uniform thickness and equaling the height of the spacers, (pages 37, 121, 123, for example).  With regards to cls. 133-134, Chou discloses spacers having such uniform heights (see page 23, for example).  With regards to cls. 135-138, Chou discloses plates having such thicknesses and areas (see page 53, for example).  With regard to cls. 139-141, Chou discloses a Young’s modulus of the spacers times the filling factor of the spaces is equal to or larger than 10MPa, and with respect to the thickness of the plate, and “the fourth power of the ISD divided by…”  (pages 122, 144, for example).  With regards to cls. 142-144, Chou disclose that one or both plates comprises a location marker, scale marker, image marker (page 145, for example). With regards to cls. 145-147, Chou discloses that the spacers have such inter-space distances (see page 13, for example).  With regard to cls. 148-150 Chou discloses that the spacers are pillars with a cross-sectional shape as claimed, and a flat top surface with a ratio of lateral to its height as at least 1 (see page 13, for example).  With regard to cl. 151, Chou provides a minimum lateral dimension to the spacer, in as much as required and presented herein, wherein it is noted that this minimum lateral dimension is dependent upon a prospective workpiece of the analyte in the sample, which is not a positively claimed element (see also page 14).  With regards to cls. 152&153, Chou discloses such minimum lateral distances in as much as understood and particularly presented herein (see page 14, for example).  With regard to cl. 154, Chou discloses that the spacers have a round shape with a radius of curvature of at least one millimeter (page 20, for example).  With regard to cl. 155, Chou discloses that the spaces have a density of at least 100 per square millimeter of 1000 per square millimeter as in cl. 156 (page 61, for example).  With regard to cl. 157, Chou discloses that at least one of the plates is transparent (pages 63, 146) and wherein at least one of the plates is made from a flexible polymer as in cl. 158  (pages 14, 146, for example).  With regard to cl. 159, the recitation is drawn to a process recitation not afforded patentable weight in an apparatus claim.  With regard to cl. 160, Chou discloses a plate has a thickness in the range of 10 to 200 micrometers (page 53, for example).  With regards to cls. 161-163, in as much understood and recited herein, Chou discloses such variation of thickness and wherein the compression is drawn to a process recitation not afforded patentable weight in an apparatus claim, wherein it is also noted that Chou discloses providing such compression for a uniform thickness (pages 54, 60, 63, 121, 123, for example).  With regard to cls. 164-167, Chou discloses first and second plates, as claimed therein, and configured to be changed between the open and closed configurations by folding (pages 146&147, for example).  With regard to cl. 168, Examiner asserts that a sample is drawn to a prospective workpiece and is not a positively claimed structural element of the apparatus, and further noting, as discussed above that Chou does disclose compressing for a uniform thickness of sample.  With regard to cl. 169, as discussed above, Chou discloses fixed spacers, and wherein the processes of embossing or molding are not afforded patentable weight in an apparatus claim, however, Chou does disclose such as seen in page 12 for example.  With regard to cl. 170, Chou discloses that the material of the plate and the spaces are PMMA, PC, COC, COP, or another plastic (page 12, for example).
Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region; and a detector that is configured to detect a signal related to the analyte in the interference element poor region and/or in the interference element rich region (as well as by the imager and non-transitory computer-readable medium), and measuring a signal related to the analyte in the interference element-poor region, and does not specifically disclose an aggregation reagent as recited in claims 1-7, 19, 20, and 21.
However, DE LEGA teaches an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region (para (0008), (0011), [0106)- the interference pattern is imaged onto the detector, each pixel of camera 240 acquires an interference signal corresponding to a different lateral (i.e., x-y) location on test object 220; measurement signal from the detector is sent to a computer 21; fringe-free reflected intensity profile (i.e. an image substantially free of optical interference fringes) of the buried structure suitable for lateral metrology; identifying a scan position corresponding to a position of best focus for the buried surface based on the sequence of phase-shifted interferometry images of the object); focus the imager to detect a signal related to the target object at the low interference region (para [0046), (0113]- identifying a respective scan position corresponding to the position of best focus for the respective buried surface based on the respective sequence of phase-shifted interferometry images of the object; typical interference intensity signal 305 acquired at a pixel of camera 240 is shown as a function of scan position. Interference intensity signal 305 shows areas of localized fringe contrast 310 and 315 corresponding to upper and lower interfaces 275 and 276 of test object 220). Further, as in claims 99-103, DE LEGA discloses that the imager comprises a camera 420, wherein the imager is a part of the detector or the imager is the entirety of the detector, and the imager is directed to capture one or more images of the sample, and the imager includes a filter 213 that is configured to filter signals from the sample. DE LEGA further discloses that the imager includes a light source 205, and wherein the detector is a mobile device as in cls. 104/105, which is capable of being moved.  Further, as in claims 108-112 DE LEGA discloses that the detector comprises a display 271 that is configured to show the presence and/or amount of the analyte, and to transmit detection results to a third party, and the software is stored in a storage unit which is a part of the detector, and directs the display to display the presence and/or amount of the analyte.  Further, as in cl. 126, the signal is electrical or optical, and is an optical signal as in cl. 127, and wherein it is noted that the origination of the signal, as in cl. 128, does not read over the detector of DE LEGA and its capability to produce such signals, wherein it is further noted a colorimetric reaction is not a part of the claimed apparatus.  With regards to cl. 129, the recitation is drawn to a process recitation not afforded patentable weight in a device claim, and further noting that DE LEGA does utilize a light source in producing the signal related to the analyte (see figures, for example).
It would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with imaging software/algorithm system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample and may be accomplished in an accurate and automated fashion results in better downstream assay diagnostics. 

Doshi discloses an apparatus and method for RBC separation (abstract).  Doshi discloses providing an aggregation reagent (e.g. polyethylene glycol as in cls. 97,178) coated on one or both sides to the sample holder and in dry form so that interfering red blood cells are removed from whole blood or a fraction thereof to allow better analysis of dissolved blood components, and such agglutination reagents do not interfere with subsequent analysis (lines 47-50, col. 1; lines 25-57, col. 7; lines 17-29, col. 8; lines 5-37, col. 10; cols. 15&16, figs. 1-3, for example).
It would have been obvious to one of ordinary skill in the art to utilize an aggregation reagent, which is dry, in the apparatus and coated on one or both sides of the plates (cls. 2, 3, 9, 19, and 20) and within the method of the claims Chou, which is likewise drawn to analogous subject matter of bio/chemical assays and applications, wherein such aggregation reagent is coated on the sample holder and dry, such as taught by Doshi in order to provide a reagent which aggregates and sequesters red blood cells which can interfere with analysis of the target/analyte blood components within the sample, and wherein such aggregation reagent also does not interfere with subsequent analyses to the sample and thus provides for allowing analysis of target components within the blood to be carried out without interference and thereby providing greater accuracy to the assay result(s).

Neither Chou nor DE LEGA/Doshi teaches an imager and a detector, wherein the detector configured to detect a signal related to the analyte in the interference element poor region and/or rich region identified by the imager.
 It would have been obvious to one of ordinary skill in the art modify the combination of Chou and DE LEGA and to separate the functionality in DE LEGA to two different device modules and modularize the steps of identifying the low and high interference regions and detecting the signal related to the analyte in the low interference region, since doing so would improve the processing efficiency and thereby enhance the overall quality of the analysis.


With regard to claim 4, see the above discussion, and wherein Chou teaches that the first plate and second plate are movable relative to each other and are capable of being placed into the recited open and closed configurations, and wherein the spacers are fixed on one or both of the plates and have a uniform height, and the first plate and second plate are configured to compress the sample into a layer of uniform thickness (pages 10, 18, 37, claim 59, for example).
Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample; and a detector that is configured to detect a signal related to the analyte in the interference element poor region.
 However, DE LEGA teaches an imager and a software (including at least one algorithm therein for identifying in the images as claimed) that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region, as discussed above.
It would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with imaging system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample. Neither Chou nor DE LEGA teaches an imager and a detector, wherein the detector configured to detect a signal related to the analyte in the interference element poor region identified by the imager.
 It would have been obvious to one of ordinary skill in the art modify the combination of Chou and DE LEGA and to separate the functionality in DE LEGA to two different device modules and modularize the steps of identifying the low and high interference regions and detecting the signal related to the analyte in the low interference region, since doing so would improve the processing efficiency and thereby enhance the overall quality of the analysis system.


With regard to claims 6, 7, 9, 10, 11, 14, and 15, see the above discussion and wherein Chou provides for a method for assaying utilizing such apparatus, wherein Chou teaches: obtaining a sample holder and depositing in the sample holder a sample that contains an analyte and one or more interference elements (page 5, In 12-20; page 10, In 10-30; col 16, In 10-22- the spacing between the plates is not regulated by the spacers, and the VC sample is deposited on one or both of the plates; a collection plate and a cover plate; housing configured to hold the sample; desirable (e.g., active) and undesirable (e.g., inactive) target analytes in a sample); a detector that is configured to detect a signal related to the analyte (page 16, In 1-10; page 18, In 1-8 - the device further comprises a detector that is an optical detector for detecting an optical signal, in some embodiments, the device further comprises a detector that is an electrical detector for detecting an electric signal; detecting an analyte in the sample), and further the method provides for calculating the concentration of the analyte in the sample, and calculating the concentration based on the volume of the sample (pages 1, 20, 39; as in claims 10 and 11)
 Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region; and a detector that is configured to detect a signal related to the analyte in the interference element poor region and/or in the interference element rich region. 
However, DE LEGA teaches an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region, as discussed above.
 It would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with imaging system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample and may be accomplished in an accurate and automated fashion results in better downstream assay diagnostics.
 Neither Chou nor DE LEGA teaches an imager and a detector, wherein the detector configured to detect a signal related to the analyte in the interference element poor region and rich region identified by the imager, and to calculate a concentration of the analyte based on the signal in the interference element rich/poor region. It would have been obvious to one of ordinary skill in the art modify the combination of Chou and DE LEGA and to separate the functionality in DE LEGA to two different device modules and modularize the steps of identifying the low and high interference regions and detecting the signal related to the analyte in the low interference region, since doing so would improve the processing efficiency and thereby enhance the overall quality of the analysis system.  Furthermore, as Chou desires to calculate analyte concentration in the sample, it would have been obvious to one of ordinary skill in the art to do so in all regions, including with respect to the low and high interference regions so as to provide a more complete analysis of the analyte in the sample.
Further, as in claims 12 and 14 and as best understood herein, Doshi discloses a whole blood sample and wherein the interfering red blood cells are the interference elements, and as discussed above it would have been obvious to one of ordinary skill in the art to modify Chou, which is likewise drawn to analogous subject matter of bio/chemical assays and applications in order to provide a reagent which aggregates and sequesters red blood cells which can interfere with analysis of the target/analyte blood components within the sample, and wherein such aggregation reagent also does not interfere with subsequent analyses to the sample and thus provides for allowing analysis of target components within the blood to be carried out without interference and thereby providing greater accuracy to the assay result(s).


With regard to claim 13, Chou discloses compressing the sample to a uniform thickness and calculating the volume of the sample based on an area of the sample layer (pages 20, 104, 106, for example).  With regards to claims 16, as seen above, the detector is integrated with the imager as they function and communicate together.  With regards to claims 26 and 27, Examiner refers Applicant to the discussion above in claim 12 which applies herein and wherein Chou in view of DE LEGA provides to disclose an interference element rich region and poor region having an area as claimed, in as much as required and claimed herein.  With regards to claims 28-30, the recitations are drawn to process recitations not afforded patentable weight in a device claim.  With regards to claims 31-43, Examiner notes that the microdomains have not been provided as positive elements to the apparatus of claim 1 (and are related to processes not required or relied upon in the apparatus), and as Chou in view of DE LEGA discloses all of the positively claimed elements of the apparatus of claim 1, as in the sample holder, imager and software, and detector, such apparatus is said to be fully capable of providing these microdomains in as much as required and claimed herein.  With regard to claim 44-60, the recitations are drawn to process recitations not afforded patentable weight in a device claim, and wherein it is noted that Chou discloses compressing a sample into a thin layer, and utilizing blood (pages 6, 13, 132, claims, for example), which encompasses the recitations of claims 61-66 (see also page 12 for average thicknesses in a range of about one to four microns), and wherein claim 66 is based upon a prospective workpiece not positively claimed and Chou provides a commensurately structured and arranged apparatus which affords an average thickness that meets such a recitation for a given analyte that exists.
With regards to claims 67-70, Examiner asserts that the device of Chou in view of DE LEGA is configured to analyze a sample in the recited time constraints in as much as provided herein as Chou in view of DE LEGA disclose all of the commensurately structured, arranged, and functioning parts to the apparatus of claim 1 and is thus said to be fully capable of carrying out an analysis (wherein such analysis is not particularly defined or presented in the claims) in the time constraints provided.
With regards to claims 71-74, 82-84 and 96, as discussed above Chou and Doshi disclose such samples and aggregation reagent.  With regards to claims 75-79, Examiner asserts that the analyte is not a positively claimed element of the apparatus of claim 1 and is drawn to a prospective element within the prospective sample applied in the sample holder of the apparatus, wherein Examiner asserts that Chou in view of DE LEGA provides a sample holder which is fully capable of holding a sample that includes an analyte as those recited in claims 75-79.  With regards to claims 80-81, Examiner asserts that the interference elements are not positively claimed elements of the apparatus of claim 1 and is drawn to a prospective element to the prospective sample applied in the sample holder of the apparatus, wherein Examiner asserts that Chou in view of DE LEGA provides a sample holder which is fully capable of holding a sample and one or more interference elements as in claims 80 and 81. With regards to claims 95-98, Examiner refers back to the above discussion wherein Doshi provides an obvious modifying reference to Chou for such functioning aggregation reagent as claimed (including the particular aggregation reagent as in polyethylene glycol, for example, and also as in cl. 178).
With regards to claims 116-125, the recitations are drawn to intended use recitations which are not afforded patentable weight and the apparatus of Chou in view of DE LEGA is said to be fully capable of such intended uses in as much as required herein.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of DE LEGA and Doshi as applied to claims 1-4, 6, 7, 9-16, 19-105, 108-112,  116- 170, and 178 above, and further in view of Singer (US 2015/0112901).
Chou/DE LEGA/Doshi does not specifically disclose that the algorithm includes an algorithm of machine learning.
Singer discloses machine learning systems for assessing heart vales and surrounding cardiovascular tracts (abstract; pars. [0025,0046], for example).
It would have been obvious to one of ordinary skill in the art to modify Chou/DE LEGA/Doshi to include an algorithm of machine learning such as taught by Singer in order to provide for a more dynamic algorithm that is predictive and updateable without requiring explicit further programming thereto, wherein Chou is likewise concerned with bio/chemical assays and applications, wherein a high degree of variability can be incurred from sample to sample and an adaptive, dynamic algorithm provides greater suitability to be able to correctly and confidently assess a multitude of samples without requiring further, explicit programming from assay to assay and/or sample to sample.

Claims 106 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of DE LEGA and Doshi as applied to claims 1-4, 6, 7, 9-16, 19-105, 108-112, 116- 170, and 178 above, and further in view of Satish et al. (US 2013/0303870), hereafter Satish.
Chou/DE LEGA/Doshi does not specifically disclose that the detector is a smart phone and the imager is a camera as part of the smart phone.
Satish discloses a system and method for managing blood loss of a patient (abstract).  Satish discloses that the system includes an image analysis computer system and method which analyzes photographic images of samples to estimate patient blood loss and the computer system may be a smart phone that includes a camera integral therewith (par. [0027], fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Chou/DE LEGA to utilize a detector as a smart phone with an imager as a part of the smart phone such as taught by Satish in order to provide an integrated detection device that is readily available to a multitude of users and has an ease of portability for usage at a variety of places, thereby affording further flexibility to the use and application of assays for the user and/or practitioners. 



Response to Arguments
Applicant's arguments filed May 16th, 2022 have been fully considered but they are moot in view of the new grounds applied to the claims in view of the amendments made to the claims.
As discussed above, while claims 1-7, 9-16, 19-170, and 178 are rejected under 35 USC 112 b/2nd with respect to the prior-discussed issue of the metes and bounds of what constitutes an “interference element” being indefinitely defined, the claims are also further rejected for those reasons discussed above as pertaining with amendments made to the claims.


Further, with regard to the Claim Interpretation and coincident rejection under 35 USC 112 b/2nd paragraph of those recitations cited above under 35 USC 112 F/6th, Examiner asserts that Applicant may not request that the recitations be interpreted in various ways.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

With regards to claims 1-7, 9-16, 19-105, 108-112, and 116-170 rejected under 35 USC 103 as being unpatentable over Chou in view of DeLega and Doshi and further, claims 106&107 in further view of Satish, Applicant traverses the rejections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Herein, Applicant’s arguments are drawn to piecemeal-type traversals of the prior art references individually, and fails to provide substantive and persuasive arguments as to the proposed combination of Chou in view of DeLega and Doshi (and further Satish) for their combined teachings to one of ordinary skill, which has been particularly articulated above in the body of the action.


Amended claim 5 is herein rejected under 35 USC 103, as discussed above, with the added prior art of Singer (US 2015/0112901).

Newly-added claim 178 is rejected under 35 USC 112 b/2nd for the reasons discussed above, and also over the prior art rejection of Chou in view of DeLega and Doshi, wherein Doshi discloses that the aggregation reagent may be polyethylene glycol; see abstract, col. 8, for example).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798